                                                                                  filed
UNITED STATES DISTRICT COURT
                                                                                                 Q
EASTERN DISTRICT OF NEW YORK
                                                    X
                                                                       * OCr 1 i 2018 ^
GUSTAVIA HOME,LLC,

                                    Plaintiff,
                                                                       Brooklyn officb
                                                         ORDER
                      -against-
                                                          16-CV-4260(ENV)(SMG)
DEBRA A. DERBY,RICARDO VAZ,461
QUINCY LLC,NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD,and
JOHN DOES 1-12,

                                     Defendants.
                                                    X



VITALIANO,D.J.

       This action was filed on August 1, 2016, by plaintiff Gustavia Home,LLC, against

defendants Debra A. Derby, Ricardo Vaz,461 Quincy LLC,the New York City Environmental
Control Board, and John Does 1-12. Dkt. No. 1. The time for defendants to respond to the

complaint lapsed, and so Gustavia moved for a certificate of default, which the Clerk of Court
granted, as to all defendants but Vaz,on December 30,2016. Entry ofDefault entered on
December 30,2016. Gustavia then filed a motion for defaultjudgment, Dkt. No. 12, which was

denied because a certificate had not been obtained against Vaz. Gustavia sought the requisite

certificate, which the Clerk of Court granted on May 9,2018, prompting a new motion for
defaultjudgment. Dkt. No. 16. The motion was referred to Magistrate Judge Gold for an
assessment of liability and an inquest as to damages. See Order, June 27, 2018.

       By Report and Recommendation("R&R")j dated August 31, 2018, Judge Gold
recommended that the motion for a defaultjudgment be granted in part and denied in part. Dkt.

No. 23. Specifically, Judge Gold carefully determined that defaultjudgment was warranted
against Derby, Vax, and 461 Quincy LLC,but that defaultjudgment was not warranted against
ECB. Id. at 5-9. Judge Gold recommended that Gustavia Home be awarded $285,011.28 in

damages for unpaid amounts due on the loan, with pre-judgment interest at a per diem rate of

$65.40 from July 1, 2008,through the entry offinal judgment; and $1415.08 in late fees. He

also recommended that a referee be appointed and that the Court enter a Judgment of Foreclosure

and Sale. Id. at 12. With notice ofthe time to object properly given,see id. at 12-13, no party

has filed an objection to the R&R,and the time to do so has passed.

       Where no timely written objection has been filed, clear-error review applies in the district

judge's review ofthe R&R. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial
Corp., 54 P. Supp. 3d 279,283(E.D.N.Y. 2014). In accordance with that standard ofreview, the
Court has carefully examined Judge Gold's R&R,and finds it to be correct, well-reasoned, and
free ofany clear error. The Court, therefore, adopts the R&R,in its entirety, as the opinion of
the Court.

                                            Conclusion


       For the foregoing reasons. Magistrate Judge Gold's R&R,Dkt. No.23,dated August 31,
2018, is adopted in its entirety, as the opinion ofthe Court.

        The Clerk of Court is directed to enterjudgment for plaintiff against defendants Debra

Derby, Ricardo Vaz,and 461 Quincy LLC in the amount of$285,011.28 in damages for unpaid
principal and interest; $1415.18 in late fees; and with pre-judgment interest at a per diem rate of
$65.40 from July 1, 2008,through the entry offinal judgment, which is to be computed and
entered by the Clerk. The motion to appoint a referee is granted. Plaintiff shall submit, within
14 days ofthe entry ofthis Order, a proposed Judgment of Foreclosure and Sale. The action as
to all other defendants is dismissed without prejudice.

        So Ordered.
f   r




        Dated: Brooklyn, New York
              October 4,2018


                                    /s/ USDJ ERIC N. VITALIANO
                                     ERIC N. VITALIANO
                                     United States District Judge
